Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made and entered
into as of February 8, 2009, by and between Tree.com, Inc., a Delaware
corporation (“Tree.com”), and Douglas R. Lebda (“Purchaser”).

 


ARTICLE 1 - SALE OF STOCK


 


SECTION 1.1                                      SALE OF STOCK.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS PURCHASE AGREEMENT, TREE.COM AGREES TO ISSUE AND
SELL TO PURCHASER, AND PURCHASER AGREES TO PURCHASE FROM TREE.COM, 935,000
SHARES OF TREE.COM’S COMMON STOCK (THE “STOCK”) AT A PURCHASE PRICE OF $3.91 PER
SHARE FOR AN AGGREGATE PURCHASE PRICE OF $3,655,850.


 


SECTION 1.2                                      PURCHASES. PURCHASER SHALL
PURCHASE THE STOCK IN TWO EQUAL TRANCHES OF 467,500 SHARES OF STOCK. THE CLOSING
OF THE FIRST SUCH TRANCHE SHALL OCCUR AT A MUTUALLY AGREED UPON DATE WITHIN FIVE
(5) BUSINESS DAYS OF THE EXECUTION OF THIS PURCHASE AGREEMENT. THE CLOSING OF
THE SECOND SUCH TRANCHE SHALL OCCUR NO LATER THAN SIXTY (60) DAYS FOLLOWING THE
CLOSING OF THE FIRST TRANCHE.


 


SECTION 1.3                                      CLOSINGS.  UPON EACH CLOSING,
TREE.COM WILL DELIVER TO PURCHASER A CERTIFICATE REPRESENTING THE STOCK BEING
PURCHASED BY PURCHASER HEREUNDER.


 


ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF TREE.COM


 

Tree.com hereby represents and warrants to Purchaser as follows:

 


SECTION 2.1                                      ORGANIZATION  TREE.COM IS A
CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE.


 


SECTION 2.2                                      VALID ISSUANCE OF COMMON STOCK.
THE STOCK IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND
IS FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES OTHER THAN (I) RESTRICTIONS ON
TRANSFER IMPOSED BY APPLICABLE SECURITIES LAWS AND (II) RESTRICTIONS ON TRANSFER
IMPOSED BY THIS PURCHASE AGREEMENT.


 


SECTION 2.3                                      AUTHORITY.  TREE.COM HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS PURCHASE AGREEMENT
AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS PURCHASE AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY TREE.COM, AND CONSTITUTES THE VALID AND
BINDING OBLIGATION OF TREE.COM, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM OR OTHER LAWS AFFECTING THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


ARTICLE 3 - REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser hereby represents and warrants to Tree.com as follows:

 


SECTION 3.1                                      AUTHORITY.  PURCHASER HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS PURCHASE AGREEMENT AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 

--------------------------------------------------------------------------------



 


THIS PURCHASE AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PURCHASER, AND
CONSTITUTES THE VALID AND BINDING OBLIGATION OF PURCHASER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR
OTHER LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL PRINCIPLES OF EQUITY.


 


SECTION 3.2                                      PURCHASE ENTIRELY FOR OWN
ACCOUNT.  THE STOCK IS BEING ACQUIRED BY PURCHASER FOR INVESTMENT FOR
PURCHASER’S OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT WITH A VIEW TO THE
RESALE OR DISTRIBUTION OF ANY PART THEREOF, AND PURCHASER HAS NO PRESENT
INTENTION OF SELLING, GRANTING ANY PARTICIPATION IN, OR OTHERWISE DISTRIBUTING
THE SAME.  PURCHASER FURTHER REPRESENTS THAT HE DOES NOT PRESENTLY HAVE ANY
CONTRACT, UNDERTAKING, AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO SELL,
TRANSFER OR GRANT ANY PARTICIPATION WITH RESPECT TO ANY OF THE STOCK.


 


SECTION 3.3                                      NO COMMISSIONS. NO COMMISSION,
FEE OR OTHER REMUNERATION IS TO BE PAID OR GIVEN, DIRECTLY OR INDIRECTLY, TO ANY
PERSON OR ENTITY FOR SOLICITING PURCHASER TO PURCHASE THE STOCK.


 


SECTION 3.4                                      INVESTMENT EXPERIENCE. 
PURCHASER IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  PURCHASER IS AWARE
OF TREE.COM’S BUSINESS AFFAIRS AND FINANCIAL CONDITION AND HAS HAD ACCESS TO AND
HAS ACQUIRED SUFFICIENT INFORMATION ABOUT TREE.COM TO REACH AN INFORMED AND
KNOWLEDGEABLE DECISION TO ACQUIRE THE STOCK.  PURCHASER HAS SUCH BUSINESS AND
FINANCIAL EXPERIENCE AS IS REQUIRED TO GIVE HIM THE ABILITY TO PROTECT HIS OWN
INTERESTS IN CONNECTION WITH THE PURCHASE OF THE STOCK.


 


SECTION 3.5                                      ABILITY TO BEAR RISK. PURCHASER
IS ABLE TO BEAR THE ECONOMIC RISK OF HIS INVESTMENT IN THE STOCK FOR AN
INDEFINITE PERIOD OF TIME AND PURCHASER UNDERSTANDS THAT THE STOCK HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND CANNOT BE SOLD UNLESS SUBSEQUENTLY
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. PURCHASER ACKNOWLEDGES THAT HE COULD BEAR A COMPLETE OR SIGNIFICANT
LOSS OF HIS INVESTMENT IN THE STOCK, INCLUDING IN CONNECTION WITH TREE.COM’S
EXERCISE OF THE REPURCHASE OPTION (AS DEFINED BELOW).


 


SECTION 3.6                                      ACCESS TO INFORMATION.
PURCHASER HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND RECEIVE ANSWERS CONCERNING
THE TERMS AND CONDITIONS OF THE OFFERING OF STOCK AND HAS HAD FULL ACCESS TO
SUCH OTHER INFORMATION CONCERNING TREE.COM AS PURCHASER HAS REQUESTED.


 


SECTION 3.7                                      RESTRICTED SECURITIES.


 


(A)                                  PURCHASER UNDERSTANDS THAT THE STOCK IS
“RESTRICTED” UNDER APPLICABLE U.S. FEDERAL AND STATE SECURITIES LAWS INASMUCH AS
IT IS BEING ACQUIRED FROM TREE.COM IN A TRANSACTION NOT INVOLVING A PUBLIC
OFFERING AND THAT, PURSUANT TO THESE LAWS AND APPLICABLE REGULATIONS, PURCHASER
MUST HOLD THE STOCK INDEFINITELY UNLESS IT IS REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”), AND QUALIFIED BY STATE AUTHORITIES, OR AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION REQUIREMENTS IS AVAILABLE.

 

2

--------------------------------------------------------------------------------



 


PURCHASER FURTHER ACKNOWLEDGES THAT IF AN EXEMPTION FROM REGISTRATION OR
QUALIFICATION IS AVAILABLE, IT MAY BE CONDITIONED ON VARIOUS REQUIREMENTS
INCLUDING THE TIMING AND MANNER OF SALE, THE HOLDING PERIOD FOR THE STOCK, AND
ON REQUIREMENTS RELATING TO TREE.COM WHICH ARE OUTSIDE OF PURCHASER’S CONTROL,
AND WHICH TREE.COM IS UNDER NO OBLIGATION AND MAY NOT BE ABLE TO SATISFY.  IN
THIS CONNECTION, PURCHASER REPRESENTS THAT HE IS FAMILIAR WITH RULE 144
PROMULGATED UNDER THE SECURITIES ACT, AS PRESENTLY IN EFFECT, AND UNDERSTANDS
THE RESALE LIMITATIONS IMPOSED THEREBY AND BY THE SECURITIES ACT.


 


(B)                                 PURCHASER FURTHER UNDERSTANDS THAT THE STOCK
IS SUBJECT TO THE ADDITIONAL RESTRICTIONS ON TRANSFER DESCRIBED IN ARTICLE 4
HEREOF.


 


SECTION 3.8                                      LEGENDS.  PURCHASER UNDERSTANDS
THAT THE STOCK, AND ANY SECURITIES ISSUED IN RESPECT THEREOF OR EXCHANGE
THEREFOR, MAY BEAR THE FOLLOWING LEGENDS:


 

(a)                                  “THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  THESE SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION
FROM SUCH REGISTRATION IS AVAILABLE. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN
AN STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND DOUGLAS R. LEBDA DATED
FEBRUARY 8, 2009. A COPY OF THIS AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF
AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

 

(b)                                 Any legend required by the Blue Sky laws of
any state to the extent such laws are applicable to the shares represented by
the certificate so legended.

 


SECTION 3.9                                      DISCLOSURE. PURCHASER HAS
DISCLOSED TO PURCHASER ALL INFORMATION MATERIAL AND RELEVANT TO THE
DETERMINATION BY THE COMPANY AND ITS BOARD OF DIRECTORS TO ENTER INTO THE
TRANSACTION CONTEMPLATED HEREBY.


 


ARTICLE 4 - RESTRICTIONS ON TRANSFER


 


SECTION 4.1                                      RESTRICTIONS ON TRANSFER. AT NO
TIME DURING THE TERM OF THIS PURCHASE AGREEMENT MAY PURCHASER, OR ANY TRANSFEREE
OF PURCHASER, TRANSFER ANY SHARES OF UNVESTED STOCK (WITH THE VESTING PROVISIONS
DESCRIBED IN SECTION 5.3(A) HEREOF) EXCEPT TO THE EXTENT PERMITTED OR REQUIRED
BY THIS ARTICLE 4 AND ARTICLE 5.


 


SECTION 4.2                                      PERMITTED TRANSFERS. PURCHASER
MAY TRANSFER UNVESTED SHARES OF STOCK AS FOLLOWS:

 

3

--------------------------------------------------------------------------------



 


(A)                                  TO A RELATED ENTITY (AS DEFINED BELOW);
PROVIDED, HOWEVER, THAT IF AT ANY TIME A RELATED ENTITY THAT IS TRANSFERRED
SHARES OF UNVESTED STOCK PURSUANT TO THIS SECTION 4.2 IS NO LONGER A RELATED
ENTITY OF PURCHASER WHILE SUCH TRANSFERRED SHARES OF STOCK REMAIN UNVESTED, SUCH
RELATED ENTITY MUST TRANSFER THE TRANSFERRED SHARES OF UNVESTED STOCK TO
PURCHASER OR A CURRENT RELATED ENTITY OF PURCHASER. FOR THE PURPOSES OF THIS
PURCHASE AGREEMENT, A RELATED ENTITY IS ANY CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP OR SIMILAR ENTITY, ALL OF THE EQUITY SECURITIES OF WHICH
ARE OWNED DIRECTLY OR INDIRECTLY BY PURCHASER;


 


(B)                                 TO A PARENT, SPOUSE OR LINEAL DESCENDANT OF
PURCHASER, TRANSFERS BY BEQUEST OR DEVISE, OR TO A TRUST OR TRUSTS FOR THE
BENEFIT OF ANY OF THE FOREGOING; OR


 


(C)                                  UPON THE WRITTEN CONSENT OF THE BOARD OF
DIRECTORS OF TREE.COM;


 

provided, however, that any above-described transferee or distributee of shares
of Stock permitted under this Section 4.2 must have agreed in writing with the
parties to this Purchase Agreement prior to the consummation of such transfer to
be bound by and comply with all applicable provisions of this Purchase
Agreement.

 


SECTION 4.3                                      RESTRICTIONS ON PLEDGING STOCK.
AT NO TIME DURING THE TERM OF THIS PURCHASE AGREEMENT MAY PURCHASER, OR ANY
TRANSFEREE OF PURCHASER, PLEDGE OR HYPOTHECATE ANY SHARES OF UNVESTED STOCK TO
ANY PERSON.


 


SECTION 4.4                                      TERMINATION OF RESTRICTIONS.
THE TRANSFER RESTRICTIONS ON THE UNVESTED STOCK SET FORTH IN THIS ARTICLE 4
SHALL TERMINATE IN THE EVENT OF PURCHASER’S (I) DEATH, (II) DISABILITY (AS SUCH
TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT, DATED JANUARY 7, 2008 AND AMENDED
EFFECTIVE AUGUST 15, 2008, BETWEEN PURCHASER AND TREE.COM, AS SUCCESSOR TO
IAC/INTERACTIVECORP (THE “EMPLOYMENT AGREEMENT”)), (III) THE COMPANY’S
TERMINATION OF PURCHASER’S EMPLOYMENT WITHOUT CAUSE (AS SUCH TERM IS DEFINED IN
THE EMPLOYMENT AGREEMENT) OR (IV) PURCHASER’S RESIGNATION FROM THE COMPANY WITH
GOOD REASON (AS SUCH TERM IS DEFINED IN THE EMPLOYMENT AGREEMENT). THE TRANSFER
RESTRICTIONS IN THIS ARTICLE IV SHALL NOT APPLY TO VESTED STOCK.


 


SECTION 4.5                                      VOTING RIGHTS. FOR THE
AVOIDANCE OF DOUBT, PURCHASER SHALL BE ENTITLED TO VOTING RIGHT WITH RESPECT TO
STOCK WHETHER OR IT NOT HAS VESTED.


 


ARTICLE 5 - REPURCHASE OF STOCK


 


SECTION 5.1                                      REPURCHASE OPTION. IN THE EVENT
OF:


 


(A)                                  A CHANGE IN CONTROL (AS DEFINED IN
SECTION 5.2); OR


 


(B)                                 THE TERMINATION OF PURCHASER’S EMPLOYMENT
WITH TREE.COM FOR ANY REASON OTHER THAN (I) DEATH, (II) DISABILITY (AS DEFINED
IN THE EMPLOYMENT AGREEMENT), (III) THE COMPANY’S TERMINATION OF PURCHASER’S
EMPLOYMENT WITHOUT CAUSE (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR
(IV) PURCHASER’S RESIGNATION FROM THE COMPANY WITH GOOD REASON (AS SUCH TERM IS
DEFINED IN THE EMPLOYMENT AGREEMENT) (COLLECTIVELY, A “PURCHASER TERMINATION
EVENT”),

 

4

--------------------------------------------------------------------------------



 


TREE.COM SHALL HAVE THE OPTION TO PURCHASE THE REPURCHASE AMOUNT (AS DEFINED
BELOW) FROM PURCHASER OR ONE OR MORE THE PURCHASER’S TRANSFEREES PURSUANT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS ARTICLE 5 (THE “REPURCHASE OPTION”).


 


SECTION 5.2                                      CHANGE OF CONTROL. FOR THE
PURPOSES OF THIS PURCHASE AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 


(A)                                  THE DIRECT OR INDIRECT SALE, TRANSFER,
CONVEYANCE OR OTHER DISPOSITION (OTHER THAN BY WAY OF MERGER OR CONSOLIDATION),
IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF TREE.COM AND ITS SUBSIDIARIES;


 


(B)                                 THE ADOPTION OF A PLAN RELATING TO THE
LIQUIDATION OR DISSOLUTION OF TREE.COM;


 


(C)                                  ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE
USED IN SECTION 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (THE 
“EXCHANGE ACT”)) BECOMES THE “BENEFICIAL OWNER” (AS SUCH TERM IS USED UNDER
RULE 13D-3 AND RULE 13D-5 OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
GREATER THAN FORTY PERCENT (40%) OF THE COMMON STOCK OF TREE.COM (INCLUDING
PERSONS AND GROUPS THAT CURRENTLY BENEFICIALLY OWN COMMON STOCK OF TREE.COM AND
INCLUDING ANY GROUP FORMED WHEN TWO OR MORE CURRENT HOLDERS OF COMMON STOCK
AGREE TO ACT IN CONCERT FOR PURPOSES OF ACQUIRING, HOLDING, VOTING OR DISPOSING
OF COMMON STOCK OF TREE.COM); OR


 


(D)                                 TREE.COM CONSOLIDATES WITH, OR MERGES WITH
OR INTO, ANY ENTITY, OR ANY ENTITY CONSOLIDATES WITH OR MERGES INTO TREE.COM, IN
ANY SUCH EVENT PURSUANT TO A TRANSACTION IN WHICH ANY OF THE OUTSTANDING COMMON
STOCK OF TREE.COM OR SUCH OTHER ENTITY IS CONVERTED INTO OR EXCHANGED FOR CASH,
SECURITIES OR OTHER PROPERTY, OTHER THAN ANY SUCH TRANSACTION WHERE (I) THE
COMMON STOCK OF TREE.COM OUTSTANDING IMMEDIATELY PRIOR TO SUCH TRANSACTION IS
CONVERTED INTO OR EXCHANGED FOR VOTING CAPITAL STOCK OF THE SURVIVING OR
TRANSFEREE ENTITY CONSTITUTING A MAJORITY OF THE OUTSTANDING SHARES OF SUCH
VOTING CAPITAL STOCK OF SUCH SURVIVING OR TRANSFEREE ENTITY (IMMEDIATELY AFTER
GIVING EFFECT TO SUCH ISSUANCE), AND (II) IMMEDIATELY AFTER SUCH TRANSACTION, NO
“PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTION 13(D) AND 14(D) OF THE
EXCHANGE ACT) BECOMES, DIRECTLY OR INDIRECTLY, THE “BENEFICIAL OWNER” (AS SUCH
TERM IS USED UNDER RULE 13D-3 AND RULE 13D-5 OF THE EXCHANGE ACT) OF GREATER
THAN FORTY PERCENT (40%) OF THE COMMON STOCK OF TREE.COM.


 


SECTION 5.3                                      THE REPURCHASE AMOUNT.


 


(A)                                  THE STOCK SHALL VEST OVER A PERIOD OF
TWENTY-FOUR (24) MONTHS, WITH ONE TWENTY-FOURTH (1/24) OF THE STOCK VESTING EACH
MONTH ON THE MONTHLY ANNIVERSARY OF THE DATE OF THIS PURCHASE AGREEMENT.


 


(B)                                 THE REPURCHASE OPTION SHALL ONLY BE
AVAILABLE TO TREE.COM WITH RESPECT TO THE STOCK THAT HAS NOT VESTED (THE
“REPURCHASE AMOUNT”) (E.G., THE REPURCHASE AMOUNT ON THE SIX MONTH ANNIVERSARY
OF THE EFFECTIVE DATE OF THIS PURCHASE AGREEMENT SHALL BE 75% OF THE STOCK).

 

5

--------------------------------------------------------------------------------


 


SECTION 5.4            REPURCHASE PRICE.  IF A CHANGE OF CONTROL OR PURCHASER
TERMINATION EVENT OCCURS AND TREE.COM EXERCISES ITS REPURCHASE OPTION WITH
RESPECT TO THE REPURCHASE AMOUNT, THE PURCHASE PRICE FOR EACH SHARE OF STOCK
WILL BE $3.91 PER SHARE (I.E,.THE PURCHASE PRICE PAID PER SHARE OF STOCK BY
PURCHASER PURSUANT TO THIS PURCHASE AGREEMENT).


 


SECTION 5.5            REPURCHASE NOTICE; WAIVER OF REPURCHASE OPTION.


 


(A)           TREE.COM MAY ELECT TO PURCHASE ALL OR ANY PORTION OF THE
REPURCHASE AMOUNT BY DELIVERING WRITTEN NOTICE (THE “REPURCHASE NOTICE”) TO THE
PURCHASER, OR THE PURCHASER’S TRANSFEREES, WITHIN 60 DAYS AFTER THE CHANGE IN
CONTROL OR PURCHASER TERMINATION EVENT.  THE REPURCHASE NOTICE WILL SET FORTH
THE AMOUNT OF STOCK TO BE ACQUIRED FROM EACH HOLDER, THE AGGREGATE CONSIDERATION
TO BE PAID FOR SUCH SECURITIES AND THE TIME AND PLACE FOR THE CLOSING OF THE
TRANSACTION.


 


(B)           TREE.COM MAY EXERCISE OR WAIVE THE REPURCHASE OPTION IN ITS SOLE
DISCRETION.  WITHOUT LIMITING THE FOREGOING, TREE.COM MAY WAIVE THE REPURCHASE
OPTION IN CONNECTION WITH A TRANSACTION CONSTITUTING A CHANGE OF CONTROL IF THE
BOARD OF DIRECTORS OF TREE.COM DETERMINES THAT SUCH A TRANSACTION IS IN THE BEST
INTERESTS OF TREE.COM AND THE HOLDERS OF ITS COMMON STOCK.


 


SECTION 5.6            CLOSING.  THE CLOSING OF THE PURCHASE OF STOCK PURSUANT
TO THE REPURCHASE OPTION SHALL TAKE PLACE ON THE DATE DESIGNATED BY TREE.COM IN
THE REPURCHASE NOTICE, WHICH DATE SHALL BE NO LATER THAN 30 DAYS AFTER THE
DELIVERY OF THE REPURCHASE NOTICE NOR EARLIER THAN 10 DAYS AFTER SUCH DELIVERY.


 


SECTION 5.7            LIMITATIONS ON REPURCHASE OF STOCK.  IF ANY PROVISION OF
APPLICABLE LAW OR TREE.COM’S DEBT AGREEMENTS RESTRICTS OR PROHIBITS THE
REPURCHASE OF STOCK HEREUNDER WHICH THE TREE.COM IS OTHERWISE ENTITLED TO MAKE,
TREE.COM MAY MAKE SUCH REPURCHASE AS SOON AS IT IS PERMITTED TO DO SO AS SOON AS
SUCH PROHIBITIONS OR RESTRICTIONS CEASE TO APPLY.


 


ARTICLE 6 - MISCELLANEOUS


 


SECTION 6.1            TRANSFERS IN VIOLATION OF PURCHASE AGREEMENT.  ANY
TRANSFER OR ATTEMPTED TRANSFER OF ANY STOCK IN VIOLATION OF ANY PROVISION OF
THIS PURCHASE AGREEMENT SHALL BE NULL AND VOID, AND TREE.COM SHALL NOT RECORD
SUCH TRANSFER ON ITS BOOKS OR TREAT ANY PURPORTED TRANSFEREE OF SUCH STOCK AS
THE OWNER OF SUCH SECURITIES FOR ANY PURPOSE.


 


SECTION 6.2            SECTION 83(B) ELECTION.  AFTER EACH PURCHASE OF STOCK
HEREUNDER, PURCHASER WILL MAKE AN EFFECTIVE ELECTION WITH THE INTERNAL REVENUE
SERVICE UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER IN THE FORM OF EXHIBIT A ATTACHED HERETO AND SHALL
PROMPTLY PROVIDE TREE.COM WITH A COPY OF SUCH ELECTION.


 


SECTION 6.3            SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
PURCHASE AGREEMENT WILL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS PURCHASE AGREEMENT IS
HELD TO BE INVALID,

 

6

--------------------------------------------------------------------------------



 


ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS PURCHASE AGREEMENT WILL
BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


SECTION 6.4            GOVERNING LAW.  THIS PURCHASE AGREEMENT SHALL BE GOVERNED
IN ALL RESPECTS BY THE LAWS OF THE STATE OF DELAWARE (WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PRINCIPLES).


 


SECTION 6.5            SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL SURVIVE THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


SECTION 6.6            SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE
BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS OF
THE PARTIES HERETO; PROVIDED, THAT THE RIGHTS OF PURCHASER UNDER THIS PURCHASE
AGREEMENT SHALL NOT BE ASSIGNABLE EXCEPT IN CONNECTION WITH A TRANSFER OF STOCK
EXPRESSLY PERMITTED BY THE TERMS OF THIS PURCHASE AGREEMENT.


 


SECTION 6.7            ENTIRE AGREEMENT; AMENDMENT.  THIS PURCHASE AGREEMENT
CONSTITUTES THE FULL AND ENTIRE UNDERSTANDING AND AGREEMENT AMONG THE PARTIES
WITH REGARD TO THE SUBJECTS HEREOF AND THEREOF.  THE FAILURE BY EITHER PARTY TO
ENFORCE ANY RIGHTS UNDER THIS PURCHASE AGREEMENT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY RIGHTS OF SUCH PARTY.  ANY TERM OF THIS PURCHASE AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS PURCHASE AGREEMENT MAY BE WAIVED
(EITHER GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), ONLY WITH THE WRITTEN CONSENT OF TREE.COM AND PURCHASER.


 


SECTION 6.8            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS
PURCHASE AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(I) ARISING UNDER THIS PURCHASE AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
PURCHASE AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  EACH OF THE PARTIES TO THIS PURCHASE AGREEMENT HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS
PURCHASE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS PURCHASE
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


SECTION 6.9            REMEDIES.  EACH OF THE PARTIES TO THIS PURCHASE AGREEMENT
WILL BE ENTITLED TO ENFORCE ITS RIGHTS UNDER THIS PURCHASE AGREEMENT
SPECIFICALLY, TO RECOVER DAMAGES AND COSTS (INCLUDING REASONABLE ATTORNEYS’
FEES) CAUSED BY ANY BREACH OF ANY PROVISION OF THIS PURCHASE AGREEMENT AND TO
EXERCISE ALL OTHER RIGHTS EXISTING IN ITS FAVOR.  THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT MONEY DAMAGES MAY NOT BE AN ADEQUATE

 

7

--------------------------------------------------------------------------------


 


REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS PURCHASE AGREEMENT AND THAT ANY
PARTY MAY, IN ITS SOLE DISCRETION, APPLY TO ANY COURT OF LAW OR EQUITY OF
COMPETENT JURISDICTION (WITHOUT POSTING ANY BOND OR DEPOSIT) FOR SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE OR PREVENT ANY
VIOLATIONS OF THE PROVISIONS OF THIS PURCHASE AGREEMENT.


 


SECTION 6.10          NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THIS
PURCHASE AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED SUFFICIENT WHEN
DELIVERED PERSONALLY OR SENT BY FAX OR 48 HOURS AFTER BEING DEPOSITED IN THE
U.S. MAIL, AS CERTIFIED OR REGISTERED MAIL, WITH POSTAGE PREPAID, AND ADDRESSED
TO THE PARTY TO BE NOTIFIED AT SUCH PARTY’S ADDRESS OR FAX NUMBER AS SET FORTH
BELOW OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


 


SECTION 6.11          COUNTERPARTS.  THIS PURCHASE AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.  EXECUTION AND DELIVERY OF THIS
PURCHASE AGREEMENT BY EXCHANGE OF FACSIMILE COPIES BEARING THE FACSIMILE
SIGNATURE OF A PARTY HERETO SHALL CONSTITUTE A VALID AND BINDING EXECUTION AND
DELIVERY OF THIS PURCHASE AGREEMENT BY SUCH PARTY.  SUCH FACSIMILE COPIES SHALL
CONSTITUTE ENFORCEABLE ORIGINAL DOCUMENTS.


 


SECTION 6.12          REGULATORY FILINGS; EXPENSES.  EACH PARTY SHALL BE
RESPONSIBLE FOR MAKING THEIR RESPECTIVE FILINGS OR DISCLOSURES WITH ANY STATE OR
FEDERAL AGENCY.   IN ADDITION, EACH PARTY SHALL BEAR ITS OWN EXPENSES IN
CONNECTION WITH THE NEGOTIATION AND PREPARATION OF THIS PURCHASE AGREEMENT AND
ITS CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT
LIMITATION THE FEES AND EXPENSES OF ITS COUNSEL, ACCOUNTANTS AND CONSULTANTS.

 

8

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS PURCHASE AGREEMENT AS OF THE
DAY AND YEAR SET FORTH IN THE FIRST PARAGRAPH HEREOF.

 

 

 

TREE.COM, INC.

 

 

 

 

 

By:

/s/ Matt Packey

 

Name:

 Matt Packey

 

Title:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

Address:

 

 

 

 

 

Tree.com, Inc.

 

11115 Rushmore Drive

 

Charlotte, North Carolina 28277

 

Attn: General Counsel

 

 

 

 

 

PURCHASER

 

 

 

/s/ Douglas R. Lebda

 

Douglas R. Lebda

 

 

 

 

 

Address:

 

 

 

 

 

157 E. 84th St., Unit 4

 

New York, NY 10028

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION PURSUANT TO SECTION 83(b)

OF THE INTERNAL REVENUE CODE TO

INCLUDE TRANSFER OF PROPERTY IN GROSS INCOME

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder.

 

1.             The name, address and social security number of the undersigned
are:

 

Name:

 

Douglas R. Lebda

 

 

 

Address:

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

2.             The property with respect to which the election is being made is
935,000 shares of common stock (the “Shares”) in Tree.com, Inc., a Delaware
corporation (the “Company”).

 

3.             The date on which the Shares were transferred is February 9,
2009.  The taxable year to which this election relates is calendar year 2009.

 

4.             The Shares are subject to transfer restrictions and a certain
repurchase option as set forth in the Executive Stock Purchase Agreement between
the Company and the undersigned.

 

5.             The fair market value at the time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the Interest with respect to which this election is being made
is $3,655,850.

 

6.             The undersigned paid $3,655,850 for the Shares.

 

7.             A copy of this statement has been furnished to the Company.

 

Date:

 

 

 

, 2009

 

 

Signature

 

10

--------------------------------------------------------------------------------